On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry, filed March 28, 1995, as follows:
“The judgment of this Court in the instant cause is in conflict with the judgments of the Scioto County Court of Appeals in State v. Fraley (1991), 77 Ohio App.3d 104, and the Columbiana Court of Appeals in State v. Gilliam (Aug. 2, 1993), Columbiana App. No. 92-C-33, unreported, on the following rule of law: Whether, in a prosecution pursuant to R.C. 4511.19 the result of a breath-alcohol content test is admissible where the Department of Health regulation that the subject be observed for twenty minutes before administration of the test is satisfied in whole or in part by someone other than the operator of the testing instrument. This cause is hereby certified to the Supreme Court of Ohio for determination.”